Exhibit 10.5

 

GUARANTY OF PAYMENT

 

This GUARANTY OF PAYMENT is dated as of January 15, 2015 (this “Guaranty”), and
executed by INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation, (the
“Guarantor”), to and for the benefit of THE BANK OF KENTUCKY, INC., a Kentucky
banking corporation, (the “Lender”).

 

RECITALS:

 

A.                                    The Lender has agreed to make a loan in
the principal amount of One Million Dollars and 00/100 Dollars ($1,000,000.00)
(the “Loan”) to WESSCO, LLC, a Delaware limited liability company, (the
“Borrower”).

 

B.                                    As a condition precedent to the Lender’s
extension of the Loan to the Borrower and in consideration therefor, the Lender
has required the execution and delivery of (i) this Guaranty by the Guarantor,
(ii) one or more Promissory Notes dated even date herewith, executed by the
Borrower and made payable to the order of the Lender (collectively, the “Note”)
evidencing the Loan, (iii) that certain Security Agreement dated as of even date
herewith, executed by the Borrower to and for the benefit of the Lender (the
“Security Agreement”) encumbering the property described therein (the
“Collateral”), (iv) that certain Amended and Restated Subordination Agreement
(“Subordination Agreement”) among Lender, Borrower, and Wells Fargo Bank,
National Association, dated as of even date herewith, and (v) the other Loan
Documents (as defined in the Note).

 

C.                                    Guarantor is the manager and sole member
of the Borrower and, having a financial interest in the Collateral, has agreed
to execute and deliver this Guaranty to the Lender.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby is acknowledged by Guarantor and hereby agrees as follows:

 

AGREEMENTS:

 

1.                                      Guaranty of Payment. Guarantor hereby
unconditionally, absolutely and irrevocably guaranties to the Lender the
punctual payment and performance when due, whether at stated maturity or by
acceleration or otherwise, of the indebtedness and other obligations of the
Borrower to the Lender evidenced by the Note, any interest rate management
agreement and any other amounts that may become owing by the Borrower under the
Loan Documents (such indebtedness, obligations and other amounts are hereinafter
referred to as “Payment Obligations”). This Guaranty is a present and continuing
guaranty of payment and not of collectability, and the Lender shall not be
required to prosecute collection, enforcement or other remedies against the
Borrower or guarantor of the Payment Obligations, or to enforce or resort to any
collateral for the repayment of the Payment Obligations or other rights or
remedies pertaining thereto, before calling the Guarantor for payment. If for
any reason the Borrower shall fail or be unable to pay, punctually and fully,
any of the Payment Obligations, the Guarantor shall pay such obligations to the
Lender in full immediately upon demand. One or more successive actions may be
brought against the Guarantor, as often as the Lender deems advisable, until all
of the Payment Obligations are paid and performed in full. The

 

--------------------------------------------------------------------------------


 

Payment Obligations, together with all other payment and performance obligations
of the Guarantor hereunder, are referred to herein as the “Obligations”.

 

2.                            Representations and Warranties. The following
shall constitute representations and warranties of the Guarantor, and the
Guarantor hereby acknowledges that the Lender intends to make the Loan in
reliance thereon:

 

(a)                                 Guarantor is not in default, and no event
has occurred which, with the passage of time and/or the giving of notice, would
constitute a default, under any agreement to which any Guarantor is a party,
including, without limitation, any of the ISA Loan Documents (as such term is
defined in the Subordination Agreement), the effect of which will impair
performance by such Guarantor of its obligations under this Guaranty. Neither
the execution and delivery of this Guaranty nor compliance with the terms and
provisions hereof will violate any applicable law, rule, regulation, judgment,
decree or order, or will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind that creates,
represents, evidences or provides for any lien, charge or encumbrance upon any
of the property or assets of the Guarantor, or any other indenture, mortgage,
deed of trust, instrument, document, agreement or contract of any kind to which
the Guarantor is a party or to which the Guarantor or the property of such
Guarantor may be subject.

 

(b)                                 There are no litigation, arbitration,
governmental or administrative proceedings, actions, examinations, claims or
demands pending, or to the knowledge of the Guarantor, threatened that could
adversely affect performance by the Guarantor of its obligations under this
Guaranty.

 

(c)                                  Neither this Guaranty nor any statement or
certification as to facts previously furnished or required herein to be
furnished to the Lender by any of the Guarantor, contains any material
inaccuracy or untruth in any representation, covenant or warranty or omits to
state a fact material to this Guaranty.

 

3.                            Continuing Guaranty. Guarantor agrees that the
performance of the Obligations by the Guarantor shall be a primary obligation,
shall not be subject to any counterclaim, set-off, abatement, deferment or
defense based upon any claim that the Guarantor may have against the Lender, the
Borrower, any other guarantor of the Obligations or any other person or entity,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or affected in any way by, any circumstance or condition
(whether the Guarantor shall have any knowledge thereof), including without
limitation:

 

(a)                                 any lack of validity or enforceability of
any of the Loan Documents;

 

(b)                                 any termination, amendment, modification or
other change in any of the Loan Documents, including, without limitation, any
modification of the interest rate(s) described therein;

 

(c)                                  any furnishing, exchange, substitution or
release of any collateral securing repayment of the Loan, or any failure to
perfect any lien in such collateral;

 

2

--------------------------------------------------------------------------------


 

(d)                            any failure, omission or delay on the part of the
Borrower, the Guarantor, any other guarantor of the Obligations or the Lender to
conform or comply with any term of any of the Loan Documents or any failure of
the Lender to give notice of any Event of Default (as defined in the Note);

 

(e)                             any waiver, compromise, release, settlement or
extension of time of payment or performance or observance of any of the
obligations or agreements contained in any of the Loan Documents;

 

(f)                              any action or inaction by the Lender under or
in respect of any of the Loan Documents, any failure, lack of diligence,
omission or delay on the part of the Lender to perfect, enforce, assert or
exercise any lien, security interest, right, power or remedy conferred on it in
any of the Loan Documents, or any other action or inaction on the part of the
Lender;

 

(g)                             any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshalling of
assets and liabilities or similar events or proceedings with respect to the
Borrower, any Guarantor or any other guarantor of the Obligations, as
applicable, or any of their respective property or creditors, or any action
taken by any trustee or receiver or by any court in any such proceeding;

 

(h)                            any merger or consolidation of the Borrower into
or with any entity, or any sale, lease or transfer of any of the assets of the
Borrower, any Guarantor or any other guarantor of the Obligations to any other
person or entity;

 

(i)                                any change in the ownership of the Borrower
or any change in the relationship between the Borrower, the Guarantor or any
other guarantor of the Obligations, or any termination of any such relationship;

 

(j)                               any release or discharge by operation of law
of the Borrower, the Guarantor or any other guarantor of the Obligations from
any obligation or agreement contained in any of the Loan Documents; or

 

(k)                            any other occurrence, circumstance, happening or
event, whether similar or dissimilar to the foregoing and whether foreseen or
unforeseen, which otherwise might constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which otherwise might
limit recourse against the Borrower or the Guarantor to the fullest extent
permitted by law.

 

4.                                 Waivers. Guarantor expressly and
unconditionally waives (i) notice of any of the matters referred to in Section 3
above, (ii) all notices which may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against the
Guarantor, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under any of the Loan Documents and notice of any
Event of Default or any failure on the part of the Borrower, the Guarantor or
any other guarantor of the Obligations to perform or comply with any

 

3

--------------------------------------------------------------------------------


 

covenant, agreement, term or condition of any of the Loan Documents, (iii) any
right to the enforcement, assertion or exercise against the Borrower, the
Guarantor or any other guarantor of the Obligations of any right or remedy
conferred under any of the Loan Documents, (iv) any requirement of diligence on
the part of any person or entity, (v) any requirement on the part of the Lender
to exhaust any remedies or to mitigate the damages resulting from any default
under any of the Loan Documents, and (vi) any notice of any sale, transfer or
other disposition of any right, title or interest of the Lender under any of the
Loan Documents.

 

5.                                      Subordination. Guarantor agrees that any
and all present and future debts and obligations of the Borrower to the
Guarantor are hereby subordinated to the claims of the Lender and are hereby
assigned by the Guarantor to the Lender as security for the Obligations and the
obligations of the Guarantor under this Guaranty.

 

6.                                      Subrogation Waiver. Until the
Obligations are paid in full and all periods under applicable bankruptcy law for
the contest of any payment by the Guarantor or the Borrower as a preferential or
fraudulent payment have expired, the Guarantor knowingly, and with advice of
counsel, waives, relinquishes, releases and abandons all rights and claims to
indemnification, contribution, reimbursement, subrogation and payment which the
Guarantor may now or hereafter have by and from the Borrower and the successors
and assigns of the Borrower, for any payments made by the Guarantor to the
Lender, including, without limitation, any rights which might allow the
Borrower, the Borrower’s successors, a creditor of the Borrower, or a trustee in
bankruptcy of the Borrower to claim in bankruptcy or any other similar
proceedings that any payment made by the Borrower or the Borrower’s successors
and assigns to the Lender was on behalf of or for the benefit of the Guarantor
and that such payment is recoverable by the Borrower, a creditor or trustee in
bankruptcy of the Borrower as a preferential payment, fraudulent conveyance,
payment of an insider or any other classification of payment which may otherwise
be recoverable from the Lender.

 

7.                                      Reinstatement. The obligations of the
Guarantor pursuant to this Guaranty shall continue to be effective or
automatically be reinstated, as the case may be, if at any time payment of any
of the Obligations or the obligations of the Guarantor under this Guaranty is
rescinded or otherwise must be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Guarantor or the Borrower or otherwise, all as though such payment had not been
made.

 

8.                                      Financial Statements. Guarantor
represents and warrants to the Lender that (a) the financial statements of such
Guarantor previously submitted to the Lender are true, complete and correct in
all material respects, disclose all actual and contingent liabilities, and
fairly present the financial condition of such Guarantor, and do not contain any
untrue statement of a material fact or omit to state a fact material to the
financial statements submitted or this Guaranty, and (b) no material adverse
change has occurred in the financial statements from the dates thereof until the
date hereof. Guarantor covenants and agrees to furnish to the Lender or its
authorized representatives information regarding the business affairs,
operations and financial condition of such Guarantor, including, but not limited
to, (i) promptly when available, and in any event, within thirty (30) days after
the close of its fiscal year, a copy of the annual audited financial statements
of such Guarantor, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended and such other
information (including nonfinancial information) as the Lender may reasonably
request, in reasonable detail, prepared and certified without adverse reference
to

 

4

--------------------------------------------------------------------------------


 

going concern value and without qualification by an independent auditor of
recognized standing, selected by such Guarantor and reasonably acceptable to the
Lender; and (ii) promptly when available, and in any event, within thirty (30)
days following the end of each fiscal quarter, a copy of the financial
statements of such Guarantor regarding such fiscal quarter, including balance
sheet, statement of income and retained earnings, statement of cash flows for
the fiscal quarter then ended and such other information (including nonfinancial
information) as the Lender may reasonably request, in reasonable detail,
prepared and certified as true and correct by such Guarantor’s treasurer or
chief financial officer.

 

9.                                      Transfers; Sales, Etc. Guarantor shall
not sell, lease, transfer, convey or assign any of its assets, unless such sale,
lease, transfer, conveyance or assignment is performed in the ordinary course of
its business consistent with past practices, and will not have a material
adverse effect on the business or financial condition of the Guarantor or its
ability to perform its obligations hereunder. In addition, Guarantor shall not
either (i) become a party to any merger or consolidation, or (ii) except in the
ordinary course of its business consistent with past practices, acquire all or
substantially all of the assets of, a controlling interest in the stock of, or a
partnership or joint venture interest in, any other entity.

 

10.                               Enforcement Costs. If: (a) this Guaranty, is
placed in the hands of one or more attorneys for collection or is collected
through any legal proceeding; (b) one or more attorneys is retained to represent
the Lender in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors’ rights and involving a claim under this Guaranty, or
(c) one or more attorneys is retained to represent the Lender in any other
proceedings whatsoever in connection with this Guaranty, then the Guarantor
shall pay to the Lender upon demand all fees, costs and expenses incurred by the
Lender in connection therewith, including, without limitation, reasonable
attorney’s fees, court costs and filing fees (all of which are referred to
herein as the “Enforcement Costs”), in addition to all other amounts due
hereunder.

 

11.                               Successors and Assigns; Joint and Several
Liability. This Guaranty shall inure to the benefit of the Lender and its
successors and assigns. This Guaranty shall be binding on the Guarantor and its
heirs, legatees, successors and assigns, as the case may be. Guarantor agrees
and acknowledges that the liability of the Guarantor hereunder is independent of
any other guarantees or other obligations at any time in effect with respect to
the Obligations or any part thereof, and that the liability of the Guarantor
hereunder may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guarantees or other obligations

 

12.                               No Waiver of Rights. No delay or failure on
the part of the Lender to exercise any right, power or privilege under this
Guaranty or any of the other Loan Documents shall operate as a waiver thereof,
and no single or partial exercise of any right, power or privilege shall
preclude any other or further exercise thereof or the exercise of any other
power or right, or be deemed to establish a custom or course of dealing or
performance between the parties hereto. The rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies provided by law. No
notice to or demand on any of the Guarantor in any case shall entitle any of the
Guarantor to any other or further notice or demand in the same, similar or other
circumstance.

 

13.                               Modification. The terms of this Guaranty may
be waived, discharged, or terminated only by an instrument in writing signed by
the party against which enforcement of the change,

 

5

--------------------------------------------------------------------------------


 

waiver, discharge or termination is sought. No amendment, modification, waiver
or other change of any of the terms of this Guaranty shall be effective without
the prior written consent of the Lender.

 

14.                               Joinder. Any action to enforce this Guaranty
may be brought against any of the Guarantor without any reimbursement or joinder
of the Borrower, any other Guarantor or any other guarantor of the Obligations
in such action.

 

15.                               Severability. If any provision of this
Guaranty is deemed to be invalid by reason of the operation of law, or by reason
of the interpretation placed thereon by any administrative agency or any court,
the Guarantor and the Lender shall negotiate an equitable adjustment in the
provisions of the same in order to effect, to the maximum extent permitted by
law, the purpose of this Guaranty and the validity and enforceability of the
remaining provisions, or portions or applications thereof, shall not be affected
thereby and shall remain in full force and effect.

 

16.                               Applicable Law. This Guaranty is governed as
to validity, interpretation, effect and in all other respects by laws and
decisions of the State of Kentucky.

 

17.                               Notices. All notices, communications and
waivers under this Guaranty shall be in writing and shall be (a) delivered in
person, (b) mailed, postage prepaid, either by registered or certified mail,
return receipt requested, or (c) sent by overnight express carrier, addressed in
each case as follows:

 

18.

 

To the Lender:

 

The Bank of Kentucky, Inc.

 

 

111 Lookout Farm Drive

 

 

Crestview Hills, Kentucky 41017

 

 

Attn: Brett Blackwell Commercial Real Estate

 

 

 

With a copy to:

 

Strauss Troy Co., LPA

 

 

150 East Fourth Street, 4th

 

 

Floor Cincinnati, Ohio 45202

 

 

Attn: Anthony M. Barlow

 

 

 

To the Guarantor:

 

Industrial Services of America, Inc.

 

 

7100 Grade Lane

 

 

Louisville, KY 40213

 

 

Attn: Sean Garber

 

 

 

With a copy to:

 

Frost BrownTodd LLC

 

 

400 West Market Street, 32nd

 

 

Floor Louisville, KY 40202 Attn:

 

 

John S. Egan, Esq.

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express

 

6

--------------------------------------------------------------------------------


 

carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

 

19.                               CONSENT TO JURISDICTION. TO INDUCE THE LENDER
TO ACCEPT THIS GUARANTY, GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO THE
LENDER’S SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY
ARISING OUT OF OR RELATED TO THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING
SITUS IN KENTON COUNTY, KENTUCKY. GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY COURT LOCATED WITHIN KENTON COUNTY, KENTUCKY, WAIVES
PERSONAL SERVICE OF PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY REGISTERED MAIL DIRECTED TO THE GUARANTOR AT THE ADDRESSES STATED HEREIN
AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

 

20.                               WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED
UPON THE FAILURE OF THE LENDER TO ACT IN A COMMERCIALLY REASONABLE MANNER,
GUARANTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF
PAYMENT IN FULL), WHICH THE GUARANTOR OR THE BORROWER MAY NOW HAVE OR HEREAFTER
MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF THE LOAN
DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO THE BORROWER.

 

21.                               WAIVER OF JURY TRIAL. GUARANTOR AND THE LENDER
(BY ACCEPTANCE HEREOF), HAVING BEEN REPRESENTED BY COUNSEL, KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. GUARANTOR AGREES
THAT SUCH GUARANTOR WILL NOT ASSERT ANY CLAIM AGAINST THE LENDER ON ANY THEORY
OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.

 

22.                               Counterparts; Facsimile Signatures. This
Guaranty may be executed in any number of counterparts, all of which shall be
taken to be one and the same instrument, for the same effect as if all parties
hereto had signed the same signature page. Receipt of an executed signature
page to this Guaranty by facsimile or other electronic transmission shall
constitute effective delivery thereof.

 

23.                               Security for Guaranty. This Guaranty is
secured by that certain Assignment of Promissory Note as Collateral Security
(“Assignment of Note”) given by Guarantor to Lender in connection with a
previous loan made to Borrower by Lender, which Assignment of Note is dated
effective as of October 15, 2013. The Assignment of Note shall be deemed for all
purposes to be one of the “Loan Documents” as such term is further defined in
the Note.

 

7

--------------------------------------------------------------------------------


 

24.                               Distributions From Borrower. Guarantor
represents and warrants to Lender that Guarantor, as a member of Borrower, shall
not authorize or carry out any distributions by Borrower to Guarantor during any
period in which either Borrower or Guarantor is in default, beyond applicable
notice and cure periods, if any, under the Loan Documents and, absent any
default, shall not authorize or carry out any distributions by Borrower during
any period in which the Fixed Charge Coverage Ratio (defined in the Note) is not
in compliance with said requirements under the Note.

 

24.                               Statutory Compliance Provision. For purposes
of KRS § 371.065, the maximum aggregate liability of the Guarantor hereunder for
the Payment Obligations is $1,000,000.00, and the termination date of this
Guaranty, unless sooner terminated by Lender in writing, is January 14, 2021,
except that such termination date shall not affect the liability of the
Guarantor with respect to (i) obligations created or incurred prior to such date
or (ii) extensions or renewals of, interest accruing on, or fees, costs or
expenses, including reasonable attorneys’ fees, incurred with respect to, such
obligations on or after such date.

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Payment as of
the date first above written.

 

 

INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation

 

 

 

By:

/s/ Sean Garber

 

Printed Name:

Sean Garber

 

Title:

President

 

8

--------------------------------------------------------------------------------